Case 2:19-bk-56885            Doc 294       Filed 11/26/19 Entered 11/26/19 15:28:52                       Desc Main
                                           Document      Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

                                                                 )
     In re:                                                      )   Chapter 11
                                                                 )
     MURRAY ENERGY HOLDINGS CO., et al.,1                        )   Case No. 19-56885 (JEH)
                                                                 )
                                                                 )   Judge John E. Hoffman, Jr.
                                                                 )
                             Debtors.                            )   (Jointly Administered)
                                                                 )

                    NOTICE OF CONTINUANCE OF HEARING FOR CERTAIN
                       MATTERS SCHEDULED FOR DECEMBER 4, 2019

              PLEASE TAKE NOTICE that the motions and applications set forth below, previously

 set for a hearing on December 4, 2019, at 9:30 a.m., prevailing Eastern Time, have been continued

 to December 12, 2019, at 9:30 a.m., prevailing Eastern Time, before the Honorable John E.

 Hoffman, Jr., United States Bankruptcy Judge, United States Bankruptcy Court for the Southern

 District of Ohio, Courtroom A, 5th Floor, 170 North High Street, Columbus, Ohio 43215.

              PLEASE TAKE FURTHER NOTICE that each of the following motions and

 applications shall be heard at the December 12, 2019, hearing: (a) Debtors’ Motion for Entry of

 an Order (I) Authorizing the Debtors to Pay Certain Prepetition Claims of (A) Critical Vendors,

 (B) Lien Claimants, (C) Shippers, (D) 503(b)(9) Claimants, and (E) Royalty and Leasehold

 Claimants, (II) Confirming Administrative Expense Priority Status of Outstanding Orders, and

 (III) Granting Related Relief [Docket No. 15], (b) Motion for Entry of Interim and Final Orders

 (I) Authorizing the Debtors to (A) Obtain Postpetition Financing and (B) Utilize Cash Collateral,


 1
   Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtors and the last four digits
 of their federal tax identification numbers is not provided herein. Such information may be obtained on the website
 of the Debtors’ claims and noticing agent at https://cases.primeclerk.com/MurrayEnergy. The location of Debtor
 Murray Energy Holdings Co.’s principal place of business and the Debtors’ service address in these chapter 11 cases
 is 46226 National Road, St. Clairsville, Ohio 43950.
Case 2:19-bk-56885       Doc 294    Filed 11/26/19 Entered 11/26/19 15:28:52            Desc Main
                                   Document      Page 2 of 3



 (II) Granting Liens and Superpriority Administrative Expense Claims, (III) Granting Adequate

 Protection, (IV) Modifying the Automatic Stay, (V) Scheduling a Final Hearing, and (VI) Granting

 Related Relief [Docket No. 28], (c) Debtors’ Application for Entry of an Order Authorizing the

 Retention and Employment of Dinsmore & Shohl LLP as Attorneys for the Debtors and Debtors

 in Possession Effective Nunc Pro Tunc to the Petition Date [Docket No. 213], (d) Debtors’

 Application for Entry of an Order Authorizing the Retention and Employment of Kirkland & Ellis

 LLP and Kirkland & Ellis International LLP as Attorneys for the Debtors and Debtors in

 Possession Effective Nunc Pro Tunc to the Petition Date [Docket No. 214], (e) Debtors’

 Application for an Order Authorizing Employment and Retention of Prime Clerk LLC as

 Administrative Advisor Nunc Pro Tunc to the Petition Date [Docket No. 215], (f) Debtors’

 Application for Entry of an Order Authorizing the Retention and Employment of Alvarez & Marsal

 North America, LLC as Financial Advisor to the Debtors Nunc Pro Tunc to the Petition Date

 [Docket No. 216], (g) Debtors’ Application for Entry of an Order Authorizing the Retention and

 Employment of Evercore Group L.L.C. as Investment Banker to the Debtors and Debtors in

 Possession Effective Nunc Pro Tunc to the Petition Date [Docket No. 223], and (h) Debtors’

 Motion for Entry of an Order (I) Authorizing the Retention and Compensation of Certain

 Professionals Utilized in the Ordinary Course of Business, and (II) Granting Related Relief

 [Docket No. 221].

        PLEASE TAKE FURTHER NOTICE that the hearing may be continued or adjourned

 thereafter from time to time without further notice other than an announcement of the adjourned

 date or dates at the hearing. The Debtors will file an agenda before the hearing, which may modify

 or supplement the matters to be heard at the hearing.
Case 2:19-bk-56885        Doc 294    Filed 11/26/19 Entered 11/26/19 15:28:52       Desc Main
                                    Document      Page 3 of 3



        PLEASE TAKE FURTHER NOTICE that a copy of the aforementioned motions and

 applications may be obtained free of charge by visiting the website of Prime Clerk at

 https://cases.primeclerk.com/MurrayEnergy. You may also obtain copies of any pleadings by

 visiting the Court’s website at http://www.ohsb.uscourts.gov in accordance with the procedures

 and fees set forth therein.

 Dated: November 26, 2019
 Columbus, Ohio

  /s/ Kim Martin Lewis
  Kim Martin Lewis (0043533)                   Nicole L. Greenblatt, P.C. (admitted pro hac vice)
  Alexandra S. Horwitz (0096799)               Mark McKane, P.C. (admitted pro hac vice)
  DINSMORE & SHOHL LLP                         KIRKLAND & ELLIS LLP
  255 East Fifth Street                        KIRKLAND & ELLIS INTERNATIONAL LLP
  Suite 1900                                   601 Lexington Avenue
  Cincinnati, Ohio 45202                       New York, New York 10022
  Telephone:     (513) 977-8200                Telephone:    (212) 446-4800
  Facsimile:     (513) 977-8141                Facsimile:    (212) 446-4900
  Email:         kim.lewis@dinsmore.com        Email:        nicole.greenblatt@kirkland.com
                 allie.horwitz@dinsmore.com                  mark.mckane@kirkland.com

  Proposed Counsel to the Debtors and Debtors
                                              - and -
  in Possession
                                              Ross M. Kwasteniet, P.C. (admitted pro hac vice)
                                              Joseph M. Graham (admitted pro hac vice)
                                              KIRKLAND & ELLIS LLP
                                              KIRKLAND & ELLIS INTERNATIONAL LLP
                                              300 North LaSalle
                                              Chicago, Illinois 60654
                                              Telephone:     (312) 862-2000
                                              Facsimile:     (312) 862-2200
                                              Email:         ross.kwasteniet@kirkland.com
                                                             joe.graham@kirkland.com

                                               Proposed Counsel to the Debtors and Debtors in
                                               Possession
